77 F.3d 468
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William GREEN, Plaintiff-Appellant,v.Parker EVATT;  Laurie Bessinger, Warden;  Nancy Glenn;Charles Moore;  Judy Johnson;  T. Murray,Individually, and in their officialcapacities, Defendants-Appellees.
No. 95-6968.
United States Court of Appeals, Fourth Circuit.
Decided Feb. 15, 1996Submitted Jan. 18, 1996.

William Green, Appellant Pro Se.  Stephen P. Hughes, HOWELL, GIBSON & HUGHES, P.A., Beaufort, South Carolina, for Appellees.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting him a thirty-day extension of time to note his appeal when he requested a 180-day extension.   We have reviewed the record and the district court's opinion and find no abuse of discretion and no reversible error.  See Allied Steel v. Abilene, 909 F.2d 139, 142 (5th Cir.1990).   Accordingly, we affirm on the reasoning of the district court.   Green v. Evatt, No. CA-94-376-3-18BC (D.S.C. May 9, 1995).   We note that although Appellant stated his intent to appeal from the order denying relief on his 42 U.S.C. § 1983 (1988) complaint, he limited his notice of appeal to the order denying a further extension.   Thus, this court's appellate jurisdiction is limited to review of that order.  See Gunther v. E.I. Du Pont de Nemours & Co., 255 F.2d 710, 717-18 (4th Cir.1958).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED